Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         06-AUG-2018
                                                         08:11 AM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     OKHOO HANES, Petitioner,

                                 vs.

          THE HONORABLE HILARY B. GANGNES, Judge of the
     District Court of the First Circuit, Respondent Judge,

                                 and

         SCOTTRADE, INC. and ED BARAOIDAN, Respondents.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 1SC17-1-2015)

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Okhoo Hanes’s motion
for reconsideration, filed on July 30, 2018, and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, August 6, 2018.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson